DETAILED ACTION

This action is in regards to the request for continued examination filed on 10/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the emulated resistor being digitally tuned against process shift of claims 1, 11, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to what is meant by the limitation “digitally tuneable against process shift”. The limitations of claim 1 does not involve a process. The only instance of a process is within the limitations “digitally tuneable against process shift”. Therefore it’s not clear as to which process the limitation is referring to and it’s not clear as to what is being potentially shifted during the process. It appears that some language may be missing from claim 1.   	Dependent claims 2-10 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 11, it’s not clear as to what is meant by the limitation “digitally tuneable against process shift”. The limitations of claim 1 does not involve a process. The only instance of a process is within the limitations “digitally tuneable against process shift”. Therefore it’s not clear as to which process the limitation is referring to and it’s not clear as to what is being potentially shifted during the process. It appears that some language may be missing from claim 11.   	Dependent claims 12-15 inherits the deficiencies of independent claim 11 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 17, it’s not clear as to what is meant by the limitation “digitally tuneable against process shift”. The limitations of claim 1 does not involve a process. The only instance of a process is within the limitations “digitally tuneable against process shift”. Therefore it’s not clear as to which process the limitation is referring to and it’s not clear as to what is being potentially shifted during the process. It appears that some language may be missing from claim 17.   	Dependent claims 18-20 inherits the deficiencies of independent claim 17 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Carter et al. (US Patent 7218170).  	Regarding claim 1, as best understood, Takeda discloses (see fig. 1) a system, comprising: a first stage (101-104, 107) having a current bias generator that generates a biasing current (generation of reference current based on 101-103, 107); the current bias generator including a resistor structure that comprises an emulated resistor (107. Operation of 107 being in an off state emulates a resistor) and a second stage (105 and load) coupled to the first stage (connection to 101-104, 107), wherein the second stage has a load that utilizes the biasing current generated by the current bias generator (reference current mirrored by operation of 104/105 and output from 105 to the load). 	Takeda does not disclose that the resistor comprises an emulated resistor that is digitally tuneable against process shift. 	Carter et al. discloses (see fig. 7-8) that a resistor comprises an emulated resistor that is digitally tuneable against process shift (MN, MB, MA are digitally tuneable by 140. See column 9 line 50 – Column 10 line 16). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Carter et al. because it’s used in providing improved filtering, thus increasing operational efficiencies.  	Regarding claim 2, as best understood, Takeda discloses (see fig. 1) that the current bias generator has a native device structure with a gate coupled to ground (gate connection of 103 to ground). 	Regarding claim 3, as best understood, Takeda discloses (see fig. 1) that the resistor structure of the current bias generator (107) is coupled between a source terminal of the native device structure and ground (107 between 103 and ground). 	Regarding claim 6, as best understood, Takeda discloses (see fig. 1) that the second stage (105 and load) is coupled in parallel with the first stage (parallel connection to 101-104/107), the first stage has a first stacking transistor structure (104) coupled between a supply voltage and the current bias generator (connection between Tvdd and (101-103/107), and the current bias generator is coupled between the first stacking transistor structure and ground (connection of 101-103/107 between 104 and ground). 	Regarding claim 7, as best understood, Takeda discloses (see fig. 1) that the first stacking transistor structure is coupled as a diode (diode configuration of 104). 	Regarding claim 8, as best understood, Takeda discloses (see fig. 1) that the second stage (105 and load) has a second stacking transistor structure (105) coupled between the supply voltage and the load (connection between Tvdd and load), and wherein the load is coupled between the second stacking transistor structure and ground (connection of load). 	Regarding claim 9, as best understood, Takeda discloses (see fig. 1) that a gate of the first stacking transistor structure is coupled to a gate of the second stacking transistor structure (gate connections of 104 and 105). 	Regarding claims 11 and 17, as best understood, Takeda discloses (see fig. 1) a device, comprising: a native device structure (101-104/ 107) that is configured to receive a supply voltage (connection to Tvdd), wherein the native device structure has a gate coupled to ground (connection of the gate of 103 to ground); and a resistor structure comprising an emulated resistor (107. Operation of 107 being in an off state emulates a resistor) and coupled between the native device structure and ground (connection of 107 between 103 and ground), wherein the native device structure and the resistor structure are configured to generate a biasing current for a load (generation reference current by 101-104/107 that’s mirrored to the load through the output of 105). 	Takeda does not disclose that the resistor comprises an emulated resistor that is digitally tuneable against process shift. 	Carter et al. discloses (see fig. 7-8) that a resistor comprises an emulated resistor that is digitally tuneable against process shift (MN, MB, MA are digitally tuneable by 140. See column 9 line 50 – Column 10 line 16). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Takeda to include the method of Carter et al. because it’s used in providing improved filtering, thus increasing operational efficiencies.  	Regarding claim 14, as best understood, Takeda discloses (see fig. 1) that the load is coupled in parallel with the native device structure and the resistor structure (see connection of load). 	Regarding claim 18, as best understood, Takeda discloses (see fig. 1) that the resistor structure is coupled between a source terminal of the native device structure and ground (connection of 107 to source of 103 and ground).
Claims 4-5, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Carter et al. (US Patent 7218170), Iriarte et al. (US 2014/0266140) and Behzad et al. (US 2005/0266820). 	Regarding claims 4, 12, and 19, as best understood, Takeda does not disclose that the resistor structure has a first plurality of stacking transistor structures coupled in series, and wherein a reference voltage is used to activate the first plurality of stacking transistor structures that operate in a triode region and behave as resistors. 	Iriarte et al. discloses (see fig. 21) a resistor structure (X1/X2) has a first plurality of stacking transistor structures coupled in series (connection of X1 to X2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Iriarte et al. because it’s used to achieve a suitably high on state resistance, which can be used for increasing operational efficiencies. 	Behzad et al. discloses (see fig. 7 and 11) that a reference voltage (output from 140) is used to activate a first plurality of stacking transistor structures (140 controlling 196) that operate in a triode region and behave as resistors (see paragraph 0057). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Behzad et al. because it’s used to improve filtering, which can be used to increasing operational efficiencies. 	Regarding claims 5, 13, and 20, as best understood, Takeda does not disclose a reference voltage generator that generates the reference voltage, wherein the reference voltage generator has another native device structure and a second plurality of stacking transistor structures that are coupled in series between the supply voltage and ground. 	Behzad et al. discloses (see fig. 7 and 11) a reference voltage generator (140) that generates the reference voltage (output from 140), wherein the reference voltage generator has another native device structure (first transistor in 140) and a second plurality of stacking transistor structures (second and third transistors in 140) that are coupled in series between the supply voltage and ground (see fig. 11 wherein the location of 140 is between Vdd and ground). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Behzad et al. because it’s used to improve filtering, which can be used to increasing operational efficiencies.
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Carter et al. (US Patent 7218170) and Lee (US 2018/0062598). 	Regarding claims 10 and 15, as best understood, Takeda does not disclose that the second stage is coupled in series with the first stage, the first stage is coupled between the second stage and ground, and the second stage is coupled between a supply voltage and the first stage.  	Lee discloses (see fig. 3) that a second stage (load) is coupled in series with a first stage (Q1, Q2), the first stage is coupled between the second stage and ground (connection between load and ground), and the second stage is coupled between a supply voltage and the first stage (connection between VDD and Q1/Q2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Lee because it can be used to sink unwanted current from the load, which can lead to increasing in operational efficiencies.
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 	Regarding claims 1, 11, and 17, the applicant argues that “As admitted by the Examiner, Takeda does not teach a digitally tuneable emulated resistor. The combination of Takeda and Carter still fails to teach the digitally tuneable emulated resistor of the present claims. At best, Carter teaches logic and bias circuitry thatPage 6 of 8Serial No. 16/520,112ARM0235 (P0573US.family)Response to Final Office Action dated July 20, 2021 enables a MOSFET (116) having a low resistance value to meet a settle time requirement and enables a different MOSFET (MA) having a large resistance to meet filtering requirements. As such, the combination of Takeda and Carter fails to teach an emulated resistor that is digitally tuneable against process shift as recited in claims 1, 11 and 17”. 	The examiner does not agree with the applicant’s arguments regarding the Carter reference. Carter discloses (see fig. 7-8) an emulated resistor (MN, MB, MA) which are digitally tuned against process shift (the operation of MN, MB, MA is controlled by logic circuit 140, therefore the operation of MN, MB, MA are digitally tuned). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838